DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/12/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ARI PRAMUDJI on -7/22/2022.
The application has been amended as follows: 
Please cancel line 1 of claim 19 and instead replace original line 1 of claim 19 to – “19. The circuit of claim 16, wherein:” --.
Allowable Subject Matter
4. 	Claims 1, 6-7, 9-10, 12, 14-17, 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
Regarding independent claims 1, 14-16 and 20, Tan et al. (“Tan”, US Pub 2015/0070086) teaches (Fig. 1-4; Para 36-55) a device (IC 100), comprising: an output pad (I/O PAD 240) that is configured to supply an output pad voltage (on pathway 125); tracking circuitry (210, 230) that is configured to receive a first voltage (i.e. 335 receiving Vcc 1.5V), receive a second voltage (i.e. gnd) that is different than the first voltage (i.e. 335), receive the output pad voltage (i.e. at node 336) as a feedback voltage (since 240 is input/output PAD, it has functionality of providing feedback voltage), and provide a first tracking voltage (i.e. dv2) and a second tracking voltage (i.e. dv1) based on (using 230) the first voltage (i.e. 335), the second voltage (i.e. gnd) and the feedback voltage (i.e. at node 336); and output circuitry (220) that is configured to receive the first tracking voltage (dv2) and the second tracking voltage (dv1) from the tracking circuitry (210) and provide the output pad voltage to (i.e. at node 315) the output pad (240) based on the first tracking voltage (dv2) and the second tracking voltage (dv1), wherein the output circuitry (220) includes switch structures (transistors in output circuitry 220: 311, 312, 313, 314) including a first current source (current sources 311 or 312 to source or sink between Vcc and ground) and a second transistor (313 or 314), wherein the first current source (311 or 312) is coupled between the first voltage (i.e. Vcc 1.5V or ground; Para 50-51) the second transistor (313 or 314), wherein the second transistor (313, or 314) is coupled to the first current source (corresponding current sources 311, or 312) and the output pad (240); the tracking circuitry (210, 230; para 40-46) is configured to receive a first reference voltage (initial Vref1 that is passed thru 230, 220, and 240, respectively) related to the first operating voltage (335), receive a second reference voltage (initial Vref2 that is passed thru 230, 220, and 240, respectively) related to the second operating voltage (ground), provide a first reference tracking voltage (i.e. using R1- R2, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref1 equation requirements) based on the first reference voltage (initial Vref1 that is passed thru 230, 220, and 240, respectively), and provide a second reference tracking voltage (i.e. using R3- R4, which is programmable to meet pad 240’s requirement when receiving feedback pad signal, and to generate corresponding Vref2 equation requirements) based on the second reference voltage (Vref2); the output circuitry (220) includes switch structures (transistors in 220) that are configured to receive the first tracking voltage (dv2) from the tracking circuitry (210, 230), receive the second tracking voltage (dv1) from the tracking circuitry (210, 230), and provide the output pad voltage (i.e. at node 336) to the output pad (240) based on the first tracking voltage (dv2) and the second tracking voltage (dv1).
However, Chen (US Pub 2007/0247190) teaches (Fig. 2, 4; Para 15-19, 27) using 1st transistor (i.e. P2 or N3) to source (Para 19) or sink (Para 18) certain value of the corresponding supply voltage(s) (i.e. VDDPST or ground), and coupling a first supply voltage (VDDPST>first voltage Vdd); the supply voltage (VDDPST) is provided to the output pad (PAD) as the output pad voltage (Vout=Vpad=pad voltage) when the first transistor and the second transistor are activated (P2=P1=on; Para 15-19 and 27); wherein the switch structures (260) include a third transistor (N1) anda fourth transistor (N2, N3), wherein the third transistor (N1) is coupled between the output pad (PAD) and the fourth transistor (N2), wherein the fourth transistor (N2) is coupled between the third transistor (N1) and a second supply voltage (GND, via N3)wherein the second supply voltage (gnd) is provided to the output pad (PAD) as the output pad voltage (Vout=Vpad=pad voltage) when the third transistor (N1) and the fourth transistor (N2) are activated (on; i.e. Para 27)
[Fig. 2, 4; Furthermore, Chen teaches 1st transistor (i.e. P2 or N3) coupled between 1st supply voltage (VDDPST) and the 2nd transistor (i.e. P1 or N1), and second transistor (i.e. 2nd transistor P1 connecting with 1st transistor P2 or 2nd transistor N1 connecting with 1st transistor N, and both P1 and N1 connecting to Pad) coupled between the 1st transistor (P2 or N3) and the output pad (Pad). Also, use of tracking stage circuitry: ‘204, 206, 250, 251; wherein 250-251, provides 1st and 2nd reference tracking signal to drive 2nd transistor P2 and 3rd transistor N1, respectively; wherein 204, 206 are providing 1st and 2nd tracking voltages to drive 1st transistor P2 and 4th transistor N3, respectively; Para 15-19, 27].
However, Rien et al. (“Rien”, Us Pat 8421501) teaches using cascaded series switching structure (1st supply voltage Vdd respective series connection with two PMOS ‘48, 46’, two NMOS ‘44, 42’ and 2nd supply voltage Vss. Furthermore, midpoint between PMOS 46 and NMOS 44 is connected to the PAD 20) between two supply voltages (Vdd, Vss), where 1st transistor (i.e. 48, 42) is used for further to source or sinking operation of the corresponding supply voltage(s) (i.e. VDD vs. Vss).
However, Ho et al. (“Ho”, US Pub 2009/0195267) teaches (Fig. 2-6; using tracking circuit ‘pre-driver 201, Vref1, Vref2’ detail is described in Fig. 3-6a; Para 19-20, 25-54) a first operating voltage (209 after level-shifting VA (is between ‘ground or Vss’ and low voltage Vdd) operating range for output stage 203; Para 50-54) being in a first range (i.e. Vin-(Vin_max/2), where Vin is between 2.3-5.5. V) and a second operating voltage (211 after level-shifting VB (is between ‘ground or Vss’ and low voltage Vdd) operating range for output stage 203; Para 50-54) in a second range (i.e. Vin_max/2, where Vin is between 2.3-5.5. V) that is different than the first range. 
However, Drapkin et al. (“Drapkin”, US Pat 6400546) teaches (Fig. 2-4; col. 3 L30-col. 6 L67) the first supply voltage (Fig. 2-4; 128) is between a first intermediate voltage (Fig. 3-4; i.e. 200) and an upper boundary voltage (boundary voltage is decided by I/O protection circuit 100 comprising: overshoot 118, undershoot 120, floating level clamping 124 and dynamic floating protection circuit 122), and wherein the second supply voltage (i.e. gnd) is between a lower boundary voltage (0V, however boundary voltage is decided by I/O protection circuit 100 comprising: overshoot 118, undershoot 120, floating level clamping 124 and dynamic floating protection circuit 122) and a second intermediate voltage (i.e. using 208).
However, none of the above cited prior arts teaches, 
“wherein during a first mode of operation, the first supply voltage is similar to the upper boundary voltage at a first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the first level minus the second intermediate voltage, which refers to the first intermediate voltage”, as claimed in claims 1 and 20;
“wherein during a second mode of operation, the first supply voltage is similar to the upper boundary voltage at a second level that is less than the first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the second level minus the second intermediate voltage”, as claimed in claim 14;
“wherein during a third mode of operation, the first supply voltage is similar to the upper boundary voltage at a third level that is less than the second level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the third level minus the second intermediate voltage, which refers to the lower boundary voltage”, as claimed in claim 15; and
“wherein during a first mode of operation (para 20), the first supply voltage is similar to the upper boundary voltage at a first level, the second reference voltage is similar to the second intermediate voltage, and the second supply voltage is similar to the lower boundary voltage, and wherein the first reference voltage is similar to the upper boundary voltage at the first level minus the second intermediate voltage, which refers to the first intermediate voltage”, as claimed in claim 16.
Claims ‘6-7, 9-10, 12’ and ‘17, 19’ are depending from independent claims 1, 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                         

	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839